Citation Nr: 1342503	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-37 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include a scar.

2.  Entitlement to service connection for anosmia.

3.  Entitlement to service connection for residuals of bilateral upper and lower extremity cold injury.

4.  Entitlement to service connection for a respiratory disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for residuals of a bilateral hand injury, bilateral hearing loss, anosmia, residuals of bilateral upper and lower extremity cold injury, a respiratory disorder and a psychiatric disorder.  The record includes a transcript of testimony provided in September 2009 by the Veteran at a hearing before a local RO hearing officer.

In a December 2011 decision, the Board denied service connection for bilateral hand disability.  The issues of entitlement to service connection for bilateral hearing loss, anosmia, residuals of bilateral upper and lower extremity cold injury, a respiratory disorder and a psychiatric disorder were remanded to the RO via the Appeals Management Center (AMC).

The Veteran thereupon appealed the decision as to the right hand to the United States Court of Appeals for Veterans Claims (Court).

In November 2012, the Court issued an Order granting a Joint Motion for Remand (JMR) by the parties, vacating the decision as to the issue of service connection for a right hand disability and remanding the matter to Board for further action.  The appeal as to the left hand was dismissed.

While the remaining issues were being developed consistent with the remand portion of Board's December 2011 decision, the claim of service connection for hearing loss was granted.  Thus, it is no longer on appeal.  The AMC continued the denial as to the other issues in a February 2013 supplemental statement of the case.  Additionally, in May 2013, the RO denied service connection for posttraumatic stress disorder (PTSD).  As the contentions related to the PTSD claim are in essence the same as those related to the psychiatric claim on appeal, the Board considers the claims to be intertwined and has rephrased the issue on appeal.  The Board also notes in a precedent decision, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.

The record before the Board consists of a paper claims file as well as electronic record know as Virtual VA.  

In a December 2013 brief, counsel to the Veteran he submitted lay statements in support of these claims from both the Veteran and his family and friends, as well as a copy of a VA health initiative on cold injury.  These were submitted with a waiver of initial consideration by the RO pursuant to 38 C.F.R. § 20.1304(c) (2012).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office (RO).  VA will notify the appellant if further action is required.


REMAND

Further development is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a December 2013 brief, counsel argues that compliance with the Board's prior remand warrants a remand to obtain records pertinent to the claim.  At that time, he submitted lay statements in support of his claims from both himself and his family and friends in support of his contentions, as well as a copy of a VA health initiative on cold injury.  

Anosmia and Respiratory Disability

In a February 2013 letter in response to a request that he identify or provide additional relevant treatment records, the Veteran informed the AMC that he had been treated by Drs. Star and Bacon from 1971 to 1984.  He stated he was treated for feet and hands, anosmia and respiratory problems.  He indicated that the doctors had died but did provide a general address in his signed VA form 21-4142.  An attempt should be made to get these records and, if the attempt proves unsuccessful, the Veteran should be notified consistent with procedures outlined at 38 C.F.R. § 3.159 (c) (1) (2012).  In the December 2013 brief, counsel argues that compliance with the Board's prior remand warrants a remand to obtain records for Dr. Aldina, the surgeon who performed his nasal surgery in 1996, for whom the Veteran submitted a consent form in 2008.  Finally, counsel charged that the examinations in these matters were inadequate because they failed to note the Veteran's credible lay statements and documented evidence of both anosmia and respiratory disability in the record.  

Right hand disability, to include a scar

Additional action is required prior to Board review, in order to comply with VA's duty to assist as well as the directives of the JMR on which the Court order was based.  

Specifically, the JMR noted that as there was evidence of injury and treatment for laceration wounds to the right hand which left a scar on the index finger, the Board did not address evidence of the scar or whether it was related to in-service injuries.  The Court ordered that the Board address whether service connection is warranted for residuals of right hand injury, including a scar of the right hand.  

In argument before the Board, the Veteran's representative has argued that the duty to assist requires that the Board remand in order to request treatment records pertinent to right index finger scar.  Specifically, it was noted that the Veteran reported in May 2013 that he received therapy following removal of sutures for the right hand at Weisbaden Air Force.  These are not of record and should be sought.  Additionally, the representative argues that the 2009 VA examination is inadequate because the opinion as to etiology noted there was insufficient evidence to render an opinion, but the examiner failed to state what evidence would be necessary in order to provide an opinion.  It is noted that the Veteran has urged that his finger condition is related to a tire ring injury in service.  Also, as to the assertion that the injury happened when he cut his hand on a glass, the representative urges the exact cause is irrelevant as the evidence documents the existence of some injury to the right hand in service.  The representative also contended the examination is inadequate because the opinion was not supported by adequate rationale.  

Parenthetically, the Board also notes that the records from Drs. Star and Bacon referred to above should be sought in connection with this claim as well.  

Psychiatric disability to include PTSD

Additional development is required in order to fulfill VA's duty to assist as to this claim as well.  The VA examiner denied the claim of service connection for acquired psychiatric disorder to include PTSD because the incidents which the Veteran stated as stressors, being alone in the Alps in dangerous conditions, were not verified.  The Board notes that the Veteran completed a stressor verification form and it was received at VA in June 2011.  This form details his alleged stressors.  He also provided additional details of stressors, including deaths he witnessed, in his March 2012 VA psychiatric examination.  The RO or the AMC should undertake appropriate steps to obtain details from the Veteran about his stressors and, if sufficient information is obtained, attempt to verify the alleged incidents.  In addition, his complete service personnel records should be obtained.  

Additionally, the Veteran urges that the examination in March 2012 was inadequate because it did not consider the Veteran's credible lay statements nor did it note the 2008 statement from Dr. Y. that the Veteran's military experiences were a major factor in triggering his anxiety.  

Cold Injuries

The Veteran has indicated that he has cold injury residuals due to his exposure to extreme cold in the Alps in service.  There is a current diagnosis of neurological abnormalities, to include sensory neuropathy of the bilateral lower extremities.  As such, the Board finds that whether the Veteran was likely exposed to extreme cold such as could produce cold injuries to be relevant.  Accordingly, the RO or the AMC should undertake appropriate steps to verify the alleged incidents.  

Parenthetically, the Board also notes that the records from Drs. Star and Bacon referred to above should be sought in connection with this claim as well.  

Finally, the Veteran urges that the examination in April 2012 was inadequate because it did not consider the Veteran's credible lay statements as to the existence of cold weather injuries.  

Other records

It is also noted that the Veteran submitted a VA Form 21-4142 for Dr. Noel indicating treatment from 1989 for the disabilities at issue, however, records dating that far back from the physician have not been obtained.  Again, it is noted that he also indicated that Dr. Aldina performed surgery pertaining to his sense of smell and breathing in 1996.  These records also have not been obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's complete service personnel records.   

2.  The RO should make efforts consistent with 38 C.F.R. § 3.159 (c) (1) (2012) to obtain records from Drs. Star and Bacon identified by the Veteran in a February 2013 VA form 21-4142.  

Records from Dr. Noel dating from 1989 should also be obtained, provided that any necessary up-to-date authorization forms are returned.  

The RO should also attempt to obtain 1996 records pertaining to a surgery by Dr. Aldina, provided that any necessary up-to-date authorization forms are returned by the Veteran.

The Veteran should also be asked to provide or authorize the release of any additional relevant medical records, which are not already of record, including treatment for a right hand injury in 2009.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Contact the Veteran and request that he provide information as to the facility where therapy for his right hand occurred in Wiesbaden and the approximate dates of therapy.

The RO should then attempt to obtain additional records pertaining to therapy in service for the right hand injury.  

If, after making reasonable efforts to obtain named non-VA records the RO is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

If the records are not obtained, the Veteran should also be informed that he can submit alternate evidence to supplement the available service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

4.  Take appropriate steps to verify the Veteran's alleged stressors set forth in his VA form 21-0781 submitted in June 2011 and in his March 2012 VA psychiatric examination report.  The verification of whether it is likely that the Veteran was exposed to extreme cold conditions should also be sought-if such information is not evident in the service personnel records.  

5.  Thereafter return the case to the cold injuries examiner, or a suitable substitute, for an addendum opinion as to whether it is at least as likely as not that (a probability of 50 percent or greater) that current manifestations are related to service.  The examiner noted in the examination report that there was no objective evidence demonstrating a linkage of sensory neuropathy of the bilateral lower extremities to service and that other etiology is likely but no rationale was provided for the determination.  As it is unclear whether it is at least as likely as not that service connection is warranted, an addendum opinion is sought. 

For purposes of the medical opinions, the examiners should presume the Veteran is an accurate historian.  

6.  After completion of steps 1 to 4, schedule the Veteran for an examination by an appropriate VA examiner who should review the Veteran's VA claims folder.  The examiner should provide a description of the nature and degree of any residuals of a right hand injury, including a scar on the index finger, manifested by the Veteran.  The examiner should also provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's residuals of a right hand injury, including a scar of the index finger, were incurred in active duty service.  A complete rationale should be provided for the opinion.  

For purposes of the medical opinions, the examiners should presume the Veteran is an accurate historian.  

7.  After completion of steps 1 to 4, return the case to the examiner who conducted the examination related to lung disability, or a suitable substitute, for an addendum.  The examiner should provide a description of the nature and degree of any lung disability manifested by the Veteran during the pendency of this claim.  The examiner should also provide an opinion as to whether it is at least as likely as not that any lung disability was incurred in or aggravated during his active duty service.  The examiner should state whether any asthma or chronic obstructive pulmonary disease (COPD) present during the pendency of this claim is due to asbestos exposure or exposure to fuels and brake dust as described by the Veteran.  A complete rationale should be provided for the opinions.  

For purposes of the medical opinions, the examiner should presume the Veteran is an accurate historian.  

8.  After completion of steps 1 to 4, schedule the Veteran for an examination by an appropriate VA examiner who should review the Veteran's VA claims folder.  The examiner should provide a description of the nature and degree of any anosmia manifested by the Veteran.  The examiner should also provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's anosmia was incurred in active duty service to include as a result of exposure to fuel in service.  A complete rationale should be provided for the opinion.  

For purposes of the medical opinions, the examiners should presume the Veteran is an accurate historian.  

9.  After steps 1 to 4 are complete, schedule the Veteran for a VA psychiatric examination.  The examiner should be provided with the claims folder and should indicate in the examination report that such was reviewed.  The examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a psychiatric disorder that began in or is related to service.  The examiner should also opine whether it is at least as likely as not that the Veteran has PTSD as a result of an in-service stressor.  

10.  After completing the development provided above and any other appropriate development, readjudicate the Veteran's claims.  If the decision remains unfavorable to the Veteran, a supplemental statement of the case should be prepared and provided to the Veteran and his representative, and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if it is otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



